The Attorney               General of Texas
                                          April    23,        1979
MARKWHITE
Attorney General

                   Honorable Donald R. Ross                      Opinion No. ~~-14
                   Rusk County Attorney
                   Rusk County Courthouse                        Re: Salary     of county    school
                   Henderson, Texas 75652                        superintendent in county which has
                                                                 adopted county unit system.

                   Dear Mr. Ross:

                         You request our opinion on the construction of sections 17.51 and 18.30
                   of the Education Code. You wish ~to know whether the salary schedule set
                   out in section 17.51 limits the salary paid the county superintendent    of a
                   county which has adopted the county unit system pursuarit to chapter 18 of
                   the Education Code.

                           Chapter 17 of the Education Code sets out the structure, powers, and
                   duties of county school administration.  Chapter 18 permits the creation of a
                   countywide tax equalization district to exercise for the entire county the
                   taxing power which article 7, section 3 of the Constitution confers on school
                   districts.     Educ. Code SS 18.02 18.05.       Moneys collected    from the
                   equalization t& are distributed to the.School districts within the county on
                   the basis of average daily attendance.    Educ. Code S 18.14. See Watson v.
                   Sabine Royalty Corp., 120 S.W.2d 938 (Tex. Civ. App. - TexaPkena 1938, writ
                   repd). Supervision of the countywide distri&is vested in a county governing
                   board, which may be designated the county board of education. Educ. Code
                   SS 17.01,18.06. The county governing board continues to exercise the powers
                   and &ties assigned it by chapter 17 of the ,Education Code as well as those
                   functions set out in chapter 18. Educ. Code SS 17.31, 18.06(d). See also
                   Attorney General Opinion H-llO3 (1977) (chapter 17 applies to county which
                   has adopted county unit system). Thus, a county school administration which
                   operates under chapter 18 of the Education Code is still subject to many
                   provisions of chapter 17.

                          Chapter 17 sets out the duties oi a county school superintendent.
                   Educ. Code SS 17.55-17.63. Where the county unit system has been adopted,
                   he is to perform additional duties assigned to him for the proper functioning
                   of that system. Educ. Code S 17.62. Section 17.51 provides for payment of
            ,T,:
                   his salary from the state available school fund established by article 7,
                   section 5 of the Constitution.     -See Educ. Code S17.29(b). Section 17.51
                   provides in part:




                                                  p.     40
                                                                                        .        -
 -     -




Honorable Donald R. Ross        -   Page Two     (Mw-14)



                  (a) The salary of elective and ‘appointive county superintendents
               shall be fixed as provided in this section.
                  (b) Each county superintendent shall receive from the available
               school fund an annual salary based upon the following salary
               schedule:

                  . . . .

                  (c) [monthly increments based on scholastic population]

                  . . . .

                  (f) The compensation provided in this section shall be paid
               monthly upon order of the county school trustees or county board
               of education.. . .

(Emphasis added). The reference in subsection (0 to the county board of education, a
designation applicable to the governing board of counties under the county unit system,
indicates that this section applies in those counties. See Rduc. Code .SS 17.01(b), 18.06. In
addition, we believe that this section describes a duty7 the governing board of counties
under the county unit system. Educ. Code SS 17.31,18.06(a).

      Section 18.30 of the Education Code also relates         to the payment    of the county
superintendent’s salary under the county unit system:

                  (a) In the event that the tax herein provided for shall be
               authorized by the voters of the county to which this chapter
               applies, then the County Superintendent’s salary and all expenses of
               maintaining his office shall be paid out of the funds realized from
               the collection of the tax herein provided for.
                  (b) Until the tax provided for herein shall be authorized and
               levied, the salary of the County Superintendent and his assistants,
               and the expenses        of maintaining     the office    of County
               Superintendent, shall continue to be paid as otherwise provided by
               law.

Until the equalization tax is .authorized and levied, the superintendent’s salary is paid
pursuant to section 17.51. After authorization of the tax, the proceeds thereof and not the
available school fund constitute the source of his salary. See also Educ. Code S 17.94
(state funding for county superintendents terminated, but officemay     be supported by ad
valorem taxes generated in accordance with chapter 18). However, section 18.30 does not
provide a different amount of compensation; nor does it grant the’county           board of
education discretion to set the superintendent’s salary. We believe the two provisions can
be harmonized by applying the salary’schedtile set out in section 17.51 to payments from
the method authorized by section 18.30. See Code Construction Act, V.T.C.S. art.
5429b-2, SS 3.01(2); 3.05(b); 3.06. See also Gordon v. Lake, 356 S.W.2d 138 (Tex. 1962);




           .
                                             p-41
Honorable Donald R. Ross       -     Page Three        (NW-14)



Goldman v. Slate, 277 S.W.2d 217 (Tex. Civ. App. - Amarillo 1954, writ ref’d n.r.e.1 (laws
relating to the same subject should be harmonized).

       Although section 17.62 of the Education Code requires the county superintendent to
perform additional duties incident to the functioning of the county unit system, he is not
necessarily entitled to additional compensation for those duties. See Terre11 v. King, 14
S.W.2d 786 (Tex. 19291 (legislators barred from receiving extra compensation for service
on committees);     McDonald v. Farmer, 56 SW. 555 (Tex. Civ. App. 1900, no writ).
Consequently, we conclude that the salary limitations set out in section .17.51 of the
Education Code apply to the salary paid pursuant to section 18.30 to the superintendent
serving under the county unif system.

                                             SUMMARY

           The salary schedule set out in section 17.51 of the Education Code
           limits the salary paid pursuant to section 18.30 to the county school
           superintendent    in a county which has adopted the county unit
           system.




JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney       General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Scott Garrison
William G Reid
Bruce Youngblood




                                                  P-   42